Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 11/07/2022. The rejection of record under 35 USC § 112(a)&(b) has not been overcome by Applicant's amendment and is hereby set forth again and made FINAL. 
Reproductions
The following formal matter is noted:
The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black. 37 CFR 1.84(l). There are numerous stray marks that extend beyond the solid object lines. The solid object lines are pixelated and jagged. All reproductions must be made by a process which will give them satisfactory reproduction characteristics. (See example below.)

    PNG
    media_image1.png
    306
    469
    media_image1.png
    Greyscale


Applicant is not required to correct the line quality issue, but may wish to do so to place the application in better form.
Any corrected reproductions submitted in response to this Office action must be compliant with 37 CFR 1.121(d). 
An amended replacement reproductions sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. The figure (or figure number) of an amended view should not be labeled as amended. If a reproduction is canceled, that figure must be removed from the replacement sheet and the remaining figures and their related figure descriptions must be renumbered, as necessary. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action.
Claim FINAL Rejection - 35 USC § 112
The claim is AGAIN AND FINALLY REJECTED under 35 USC § 112(a)&(b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Specifically, the claim is indefinite and non-enabled because:
The claim is inconsistently shown; the reproductions do not clearly depict the claim. Elements of the claimed design do not correspond among the views. Such unclear disclosure renders the claim indefinite. (See below.)

    PNG
    media_image2.png
    430
    594
    media_image2.png
    Greyscale


Applicant may attempt to overcome this rejection by amending the reproductions to show the claimed design completely and consistently. Applicant may remove from the claim the elements or portions of the design that are considered indefinite and non-enabling by reducing them to legible, equal-length broken lines. Applicant is further cautioned to render any corresponding reproduction details clearly and consistently in all applicable views.
Corrected reproductions submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). The corrected reproductions must not contain new matter. 35 USC 132 and 37 CFR 1.121.
Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.1 36(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA CHRISTENSEN whose telephone number is 571-272-9862. The examiner can normally be reached on Monday-Friday, 8:30am-5pm. Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AC/
Examiner, Art Unit 2912

/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        12/01/2022